UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4110



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RAKIMB SHERIF DENNIS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:03-cr-00303-NCT)


Submitted:   August 30, 2006                 Decided:   October 11, 2006


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina; Paul Alexander Weinman,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             This appeal is before the court after our limited remand

for resentencing under United States v. Booker, 543 U.S. 220

(2005).      Rakimb Sherif Dennis appeals the 235-month sentence

imposed on his conviction for conspiracy to distribute cocaine base

(crack), in violation of 21 U.S.C. §§ 841(b)(1)(a), 846 (2000).*

Dennis’ counsel filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there were no meritorious issues for

appeal.      Dennis has filed a pro se supplemental brief asserting

that the sentencing court erred by enhancing his sentence based on

his role in the offense, when this issue was not determined by the

jury.       We find that the district court properly applied the

sentencing guidelines and that the sentence imposed was reasonable.

We therefore affirm the sentence.

             This court reviews the imposition of a sentence for

reasonableness.      United States v. Booker, 543 U.S. at 260-61;

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

After Booker, courts must calculate the appropriate guideline



        *
      Dennis was also convicted of carrying a firearm during a drug
trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(I)
(2000), and possession of a firearm by a person previously
convicted of a felony, in violation of 18 U.S.C. §§ 922(g)(1),
924(a)(2) (2000). His sentence for possession of a firearm by a
convicted felon is 120 months concurrent to the sentence for the
drug conspiracy and his sentence on the charge of carrying the
firearm during a drug trafficking offense is 60 months, to run
consecutive to the 235-month sentence on the conspiracy charge, for
a total sentence of 295 months.

                                 - 2 -
range, making any appropriate factual findings.           United States v.

Davenport, 445 F.3d 366, 370 (4th Cir. 2006).              The court then

should     consider   the     resulting   advisory   guideline    range   in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.             Davenport,

445 F.3d at 370.      If the sentence imposed is within the advisory

guideline range, it will be presumed to be a reasonable sentence.

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

            Dennis contends that his sentence is unlawful because the

district court made findings that increased his sentence beyond

what it would be based only on facts found by the jury.             While it

is true that the district court made such factual findings, this

does not result in an unlawful sentence, as long as the sentence

does not exceed the limits of the statute of conviction.             Indeed,

after Booker, the sentencing court is authorized to make factual

findings    in   order   to   appropriately   determine   the    defendant’s

advisory range under the guidelines.          See Davenport, 445 F.3d at

370.   These authorized factual findings would include a finding as

to the defendant’s role in the offense.              See U.S. Sentencing

Guidelines Manual § 3B1.1(c) (2002).

            Because the district court adequately explained the basis

for its sentencing decision and considered both Dennis’ arguments

and the § 3553(a) factors with respect to Dennis and his conduct,


                                    - 3 -
we   find   that   the   resulting    235-month   sentence   on   the   drug

conspiracy charge was reasonable.            See Green, 436 F.3d at 457;

United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006),

petition for cert. filed,             U.S.L.W.      (U.S. July 21, 2006)

(No. 06-5439).

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.             We therefore

affirm Dennis’ sentence.      This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.          If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                     - 4 -